Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                        CASE NO. 19-CV-21551-ALTONAGA



  IN RE: FARM-RAISED SALMON AND SALMON
  PRODUCTS ANTITRUST LITIGATION




                   PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
                 DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 2 of 14




           In accordance with the Court’s Order (ECF No. 218), Plaintiffs submit this sur-reply in

   opposition to the motion (ECF No. 215) and reply (ECF No. 225) of Defendants 1 to reconsider the

   Court’s Third Scheduling Order, and in support of Plaintiffs’ motion to compel the production of

   documents (ECF No. 217).2

                                              INTRODUCTION

           Defendants urge this Court to make an unprecedented ruling that the interests of comity

   require a U.S. Court, irrespective of the Federal Rules of Civil Procedure, to block the production

   to U.S. plaintiffs of pre-existing documents already obtained by the European Commission (“EC”).

   Not a single case cited by Defendants endorses this expansive view of comity. To the contrary, in

   each case relied upon by Defendants, courts noted that pre-existing documents obtained by foreign

   government entities either would be discoverable or were already produced to U.S. plaintiffs, and

   then addressed the precise categories of documents that Plaintiffs have already agreed to exclude

   from their current requests: (i) documents prepared by Defendants specifically for the EC’s

   investigation, such as Defendants’ written replies to EC requests for information; and (ii) leniency

   statements or settlement submissions.

           These two categories of documents already excluded from Plaintiffs’ current requests also

   appear to be the primary concern of the EC, as expressed in its letters to the individual Defendants



   1
     Defendants are Mowi ASA; Mowi USA, LLC; Marine Harvest Canada, Inc.; Mowi Ducktrap,
   LLC; Grieg Seafood ASA; Grieg Seafood BC Ltd.; Ocean Quality AS; Ocean Quality North
   America Inc.; Ocean Quality USA Inc.; Ocean Quality Premium Brands, Inc.; SalMar ASA; Lerøy
   Seafood AS; and Lerøy Seafood USA Inc.
   2
     Defendants’ motion and reply, as well as Plaintiffs’ motion, were filed under seal, because
   Defendants initially asked Plaintiffs to treat correspondence from the European Commission
   (“EC”) as confidential, based on the understanding that the EC sought such confidentiality. Now
   that the EC’s letter to the Court is a matter of public record (ECF No. 227), and the EC has
   indicated to Plaintiffs that it does not object to the public filing of its prior letters to Defendants,
   Plaintiffs are publicly filing this sur-reply without redactions.


                                                      1
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 3 of 14




   and to this Court (collectively the “EC Letters”). It is at least understandable, albeit disputable, to

   claim that communications with the EC could reveal the strategy of its investigation, or that the

   production of documents voluntarily provided under a leniency or settlement program could affect

   such cooperation. But it is far from clear, and neither Defendants nor the EC explain, how the

   production of pre-existing documents seized in a raid of a company—as Defendants’ documents

   were obtained—implicates either concern or creates a conflict impacting comity.                Indeed,

   producing the entire, undifferentiated set of seized documents hardly would reveal the specific foci

   or strategies of the EC’s investigation—at a minimum, it would not be any more revealing to

   Plaintiffs than the initial seizure was to Defendants, the targets of the investigation. And it could

   not discourage cooperation because the seized documents were not voluntarily provided to the EC

   in the first place.

           But blocking the production of pre-existing documents already obtained by the EC and

   requiring Plaintiffs, at a later time, to proceed through subject-based document requests, as

   Defendants urge, would contravene the putative efficiency rationale underlying Defendants’ initial

   request to stay discovery. There is no comparison between copying a computerized file directory

   and placing it on a hard drive, as the Court’s straightforward Order requires, and engaging in the

   costly, redundant, and time-consuming tasks of negotiating and perhaps litigating custodian lists,

   search terms, search methodologies, review protocols, etc., and then performing the resulting

   searches. Adopting Defendants’ position and allowing the EC’s “concerns” and preferred EU

   framework to displace the Federal Rules of Civil Procedure “would therefore be inconsistent with

   the overriding interest in the ‘just, speedy, and inexpensive determination’ of litigation in our

   courts.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482

   U.S. 522, 542-43 (1987) (quoting Fed. R. Civ. P. 1).




                                                     2
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 4 of 14




          Defendants’ position is also problematic because it is advanced in a deficient motion for

   reconsideration. Defendants could have but chose not to raise concerns about EU law before the

   Court issued its April 6, 2020 Order. It is inappropriate for Defendants to raise the argument for

   the first time now.

          For these reasons and those explained below, the Court should deny Defendants’ motion

   for reconsideration and compel Defendants to comply with the Court’s April 6, 2020 Order.

                                              ARGUMENT

          “Reconsideration is granted only in extraordinary circumstances and is committed to the

   sound discretion of the district judge.” Great Lakes Ins. SE v. Boat Rental Miami, Inc., No. 19-

   20623-CIV, 2020 WL 264674, at *3 (S.D. Fla. Jan. 17, 2020) (Altonaga, J.) (internal quotation

   marks omitted). “[T]here are three major grounds which justify reconsideration: (1) an intervening

   change in controlling law; (2) the availability of new evidence; and (3) the need to correct clear

   error or prevent manifest injustice.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d

   1366, 1369 (S.D. Fla. 2002). Defendants have not carried their burden of establishing a valid basis

   for reconsideration, “an extraordinary remedy to be employed sparingly.” Id. at 1370. As

   explained below, the EC Letters on which Defendants rely are not “new evidence” in the relevant

   sense, and in either event, the Court did not err in requiring Defendants to produce preexisting

   documents already obtained by the EC.

          I.      Reconsideration Is Unwarranted Because Defendants Failed To Raise
                  Arguments Regarding EU Law In The First Instance.

          “Arguments that were or should have been raised in the first instance are not appropriate

   grounds for a motion for reconsideration.” Great Lakes Ins. SE, 2020 WL 264674, at *4 (internal

   quotation marks omitted). Before this Court issued its April 6, 2020 Order, Defendants could have

   presented arguments concerning EU law to contest the production of documents already obtained



                                                   3
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 5 of 14




   by the EC, but they chose not to, and thus their current arguments are not appropriate grounds for

   a motion for reconsideration.

          Contrary to Defendants’ claims, the EC Letters do not represent “new information” or “new

   evidence” warranting reconsideration. As the letters themselves confirm, the EC only issued them

   after Defendants contacted the EC. (E.g., ECF No. 227-1, ¶ 2.) Defendants now claim that “they

   felt compelled to notify the Commission of Plaintiffs’ discovery requests.” (ECF No. 225 at 3 n2.)

   But whatever “compelled” Defendants to notify the Commission of Plaintiffs’ requests also should

   have led Defendants to notify this Court and Plaintiffs of their apparent concerns that the

   production of documents obtained by the EC might raise issues with EU law—especially because

   Plaintiffs expressly sought the immediate production of such documents in the parties’ joint

   scheduling report and prior discussions. (ECF No. 205, ¶¶ 5-7.) Defendants, however, chose not

   to raise a particularized argument concerning the EC documents, strategically choosing instead to

   pursue a broader stay of discovery in its entirety. (Id.) Because “parties ‘cannot use’ a motion for

   reconsideration to ‘raise argument[s] . . . that could have been raised’ earlier,” Miller v. Gizmodo

   Media Grp., LLC, No. 18-24227-CIV, 2019 WL 5864176, at *1 (S.D. Fla. June 5, 2019) (quoting

   Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)), Defendants

   should not be permitted to invoke EU law in a motion for reconsideration, as they could have but

   did not raise it earlier. See Schmidt v. Washington Newspaper Publ’g Co., LLC, No. 18-80614-

   CIV, 2018 WL 6422705, at *3 (S.D. Fla. Dec. 6, 2018) (reasoning that “it is not the job of courts

   deciding motions for reconsideration to rescue parties from their strategic litigation choices”)

   (internal quotation marks omitted). That the EC letters were issued after the Court’s ruling does

   not salvage Defendants’ request for reconsideration, because the letters merely raise issues that

   Defendants could have presented themselves before the Court issued its Order. Defendants,




                                                    4
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 6 of 14




   therefore, cannot satisfy their burden of showing that “new evidence” warrants reconsideration of

   the Court’s April 6, 2020 Order.

          II.     Reconsideration Is Unwarranted Because The Court Did Not Err In Requiring
                  Defendants To Produce Pre-Existing Documents Obtained By The EC.

          Nor can Defendants demonstrate that the Court clearly erred in requiring them to produce

   to Plaintiffs pre-existing documents already obtained by the EC, as would be required to merit

   reconsideration. Burger King Corp., 181 F. Supp. 2d at 1369. Although Defendants cite in their

   motion the same authority upon which they previously relied to request a complete stay of

   discovery (ECF No. 215 at 8 (citing Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367-68

   (11th Cir. 1997)), they do not contend that the Court erred in declining to stay all discovery pending

   the resolution of their motion to dismiss. Nor could Defendants seriously raise such an argument

   in a motion for reconsideration, because the Court clearly considered and rejected Defendants’

   initial argument in ruling that certain discovery—the production of records already obtained by

   domestic and foreign entities—should proceed. See Great Lakes Ins. SE, 2020 WL 264674, at *3

   (“It is an improper use of the motion to reconsider to ask the Court to rethink what the Court

   already thought through—rightly or wrongly.”) (internal quotation marks and alterations

   omitted).3 Instead, Defendants contend that the EC’s views expressed in its letters, together with

   the interests of comity, warrant crafting a special exception for pre-existing documents obtained

   by the EC. Defendants’ position, however, is inconsistent with prevailing law.




   3
     The Court’s ruling that Defendants were not entitled to a complete stay of discovery is entirely
   consistent with prevailing law. See Cabrera v. Progressive Behavioral Science, Inc., 331 F.R.D.
   185, 186 (S.D. Fla. 2019) (denying a motion to stay discovery pending a motion to dismiss because
   “[a] stay of discovery pending the determination of a motion to dismiss [] is the exception rather
   than the rule”).


                                                     5
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 7 of 14




          A. There is no true conflict between EU law and this Court’s Order, and thus no need
             for the Court to consider the interests of comity.

          As a threshold matter, Defendants have not demonstrated that a comity analysis—i.e.,

   consideration of the five factors specified in Aerospatiale, 482 U.S. at 544 n.28—is even

   appropriate because they have not identified a true conflict between domestic and foreign law.

   S.E.C. v. Gibraltar Glob. Sec., Inc., No. 13 CIV. 2575, 2015 WL 1514746, at *4 (S.D.N.Y. Apr.

   1, 2015) (“In the absence of a true conflict between domestic and foreign law, it is unnecessary to

   engage in a comity analysis.”); (ECF No. 217 at 6-7). “A district court only reaches the issue of

   comity if it finds a true conflict exists, that is, when the laws of one country require conduct that

   violates the laws of the other.” Yukos Capital S.A.R.L. v. Samaraneftegaz, 592 F. App’x 28, 29

   (2d Cir. 2015) (internal quotation marks omitted); see Hartford Fire Ins. Co. v. California, 509

   U.S. 764, 799 (1993) (“No conflict exists, for these purposes, where a person subject to regulation

   by two states can comply with the laws of both.”) (internal quotation marks omitted). Neither

   Defendants nor the EC has identified any conflict between EU law and this Court’s requirement

   for Defendants to produce pre-existing records already obtained by the EC.

          In fact, the EC concedes that “[u]nder EU law, pre-existing documents are not, as such,

   protected from disclosure” (ECF No. 227-1, ¶12), precluding Defendants from satisfying the

   threshold requirement of demonstrating a true conflict. Instead of identifying any general laws

   that regulate the conduct of Defendants or prohibit them from complying with this Court’s Order,

   the EC points to rules of procedure—Article 6.4(a) and recital 23 of the Directive on Antitrust

   Damages Actions—that explicitly are restricted to orders of EU courts. (Id., ¶ 12.)4 This is not

   the type of putative conflict that satisfies the threshold requirement for undertaking a comity


   4
     The EC acknowledges that the EU “framework” it urges this Court to adopt only “applies to
   disclosure in damages actions before the national courts of the EU member states.” (ECF No.
   227-1, ¶ 7 (emphasis added).)


                                                    6
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 8 of 14




   analysis. Cf. CE Int’l Res. Holdings, LLC v. S.A. Minerals Ltd. P’ship, No. 12-CV-08087 CM SN,

   2013 WL 2661037, at *6, 16 (S.D.N.Y. June 12, 2013) (performing comity analysis because

   compliance with U.S. subpoena would subject bank or its employees to criminal liability in

   Singapore). Because Article 6.4(a) and recital 23 of the Directive on Antitrust Damages Actions

   do not, by their own terms, apply to actions in U.S. courts for violations of federal antitrust laws

   or even to the conduct of Defendants, there is no risk that Defendants’ compliance with this Court’s

   Order—i.e., the production of records already obtained by the EC—will violate any laws of the

   EU. Thus, Defendants cannot satisfy the “true conflict” requirement and there is no need for the

   Court to engage in a comity analysis to deny Defendants’ motion for reconsideration. See

   Samaraneftegaz, 592 F. App’x at 29.

          B. This Court’s Order is consistent with the interests of comity.

          Even if the Court considers the five comity factors specified in Aerospatiale, 482 U.S. at

   544 n.28, Defendants’ motion for reconsideration should be denied because the interests of comity

   do not support this Court’s adoption of EU procedural law in place of the Federal Rules of Civil

   Procedure—particularly as to pre-existing documents already obtained by the EC, the only

   documents at issue at this time. (ECF No. 217 at 10-17 (analyzing each of the five factors).)

   Indeed, neither the EC nor Defendants cite a single case holding that the interests of comity are

   sufficient to block the production of pre-existing documents already obtained by the EC or any

   other foreign governmental entity.

          To the contrary, every case involving an EC investigation that Defendants rely upon—

   some of which block the production of categories of documents not at issue here—supports the

   production to Plaintiffs of pre-existing documents already obtained by the EC. See In re TFT-

   LCD (Flat Panel) Antitrust Litig., No. 07-CV-01827-SI, 2011 WL 13147214, at *1 (N.D. Cal.




                                                    7
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 9 of 14




   Apr. 26, 2011) (noting that defendant “had produced all pre-existing business documents

   exchanged with the EC or the JFTC” and blocking the production of documents created in

   connection with the investigation); In re Payment Card Interchange Fee & Merch. Disc. Antitrust

   Litig., No. 05-MD-1720 JG JO, 2010 WL 3420517, at *10 (E.D.N.Y. Aug. 27, 2010) (holding that

   “the plaintiffs are entitled to discovery of the defendants’ existing business documents, including

   those that were disclosed to the European Commission,” and blocking production of EC hearing

   transcripts and statement of objections); In re Rubber Chemicals Antitrust Litig., 486 F. Supp. 2d

   1078, 1080 (N.D. Cal. 2007) (noting that the defendant had “produced all the business documents

   that had been produced in Europe” and blocking production of leniency communications with EC).

   As these cases and the authorities cited in Plaintiffs’ initial motion (ECF No. 217 at 16-14)

   demonstrate, the overwhelming weight of authority rejects Defendants’ reliance on comity to block

   the production to Plaintiffs of pre-existing documents already obtained by the EC.

          The EC’s submission of a letter to the Court (ECF No. 227) does not alter this conclusion.

   Indeed, even faced with the EC’s direct intervention and submission of briefs, courts have properly

   held that the interests of comity do not support deviating from the Federal Rules of Civil Procedure

   and rejected the EC’s explicit requests to block the production of documents, including the

   categories of documents that Plaintiffs have already agreed to exclude from their current requests.

   See In re Vitamins Antitrust Litig., No. MDL 1285, 2002 WL 34499542, at *5-10 (D.D.C. Dec.

   18, 2002) (ordering defendant to “produce its submissions to the EC” over the EC’s objections). 5

          Moreover, the EC’s most recent letter largely just reiterates the points raised in the prior

   letters sent to the individual Defendants and already submitted to the Court. The only apparent



   5
    Defendants attempt to distinguish Vitamins on the grounds that the production was ordered “only
   after defendants had stymied discovery” (ECF No. 225 at 6 n.5), but the court does not mention
   such circumstances or cite them as a rationale for its decision.


                                                    8
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 10 of 14




   addition is the EC’s opinion that its concerns may not be accommodated by a protective order.

   (ECF No. 227-1, ¶ 15.) Again, however, the EC’s letter is premised on the inaccurate assumption

   that Plaintiffs are seeking the two categories of documents already excluded from Plaintiffs’

   current requests—documents prepared for the EC’s investigation, and leniency statements or

   settlement submissions—and fails to explain how the production of preexisting documents seized

   in the EC’s raids of Defendants will reveal the strategies of its investigation or jeopardize the future

   cooperation of Defendants or other investigative targets. (Id.) Instead, it reiterates its request for

   this Court to recognize and give force to EU procedural rules applicable to actions in EU courts.

   (Id.,¶¶ 7, 15.) But as the Supreme Court recognized in Aerospatiale, 482 U.S. at 544 n.29,

   “American courts are not required to adhere blindly to the directives” of foreign jurisdictions.

           Nor do the interests of comity—particularly given the vague, unexplained expressions of

   concern from the EC—justify forcing the parties to resort to procedures that will be “unduly time

   consuming and expensive, as well as less certain to produce needed evidence.” In Sovereign Bonds

   Exch. LLC v. Fed. Republic of Germany, No. 10-21944-CIV, 2010 WL 11442753, at *2 (S.D. Fla.

   Sept. 13, 2010) (Altonaga, J.) (quoting Aerospatiale, 482 U.S. at 542). Yet that is precisely what

   would occur here by adopting Defendants’ proposal to block the production of the set of pre-

   existing documents already obtained by the EC and require Plaintiffs, at a later time, to seek some

   portion of those documents through “subject-based document requests.” (ECF No. 227 at 2.)

   While such requests—along with attendant negotiations and litigation over minutiae such as

   custodians, search terms, foreign language translations, and search protocols—are typical and

   unavoidable aspects of discovery, the set of documents already obtained by the EC—which is

   investigating the same anticompetitive conspiracy alleged in this action, as the EC’s letters

   confirm—provides an incomparably efficient avenue directly to an initial set of relevant




                                                      9
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 11 of 14




   documents.6 Blocking Plaintiffs from this direct, efficient route to discoverable evidence—

   particularly on the basis of the vague concerns voiced by the EC—would be “inconsistent with the

   overriding interest in the ‘just, speedy, and inexpensive determination’ of litigation in our courts.”

   Aerospatiale, 482 U.S. at 542–43 (quoting Fed. R. Civ. P. 1).

          C. Defendants’ alternative request for a protective order is unwarranted.

          Because Defendants are seeking not only reconsideration but also a protective order, it is

   their burden to show that such an order is required to avoid “annoyance, embarrassment,

   oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). Defendants have not carried this

   burden. Aside from relying on the EC’s unexplained and inapplicable concerns, Defendants

   occasionally reference some unexplained “burdens” of complying with the Court’s Order. (ECF

   No. 225 at 1). But it is not clear what Defendants mean, as they do not seriously contest Plaintiffs’

   argument that the GDPR does not permit them to redact information from the documents that they

   produce. (ECF No. 217 at 8-14). Because “[b]road allegations of harm, unsubstantiated by

   specific examples or articulated reasoning, do not satisfy the Rule 26(c) test,” Trinos v. Quality

   Staffing Servs. Corp., 250 F.R.D. 696, 698 (S.D. Fla. 2008), Defendants are not entitled to a

   protective order.

                                              CONCLUSION

          For the foregoing reasons, Defendants’ motion for reconsideration should be denied and

   Defendants should be required to comply with the Court’s prior Order.


   6
     Defendants raise a half-hearted relevance objection, claiming that the documents obtained by the
   EC involve “conduct in the EU.” (ECF No. 225 at 7-8.) But Plaintiffs’ operative complaint alleges
   in detail that Defendants’ anticompetitive conduct in Norway and across the world damages direct
   purchasers in the United States. (ECF No. 168, ¶¶ 82-114, 126-27.) Still, Defendants’ observation
   that these documents concern EU conduct—together with their admission that the separate set of
   documents produced to the DOJ only included “documents within the United States” (ECF No.
   215 at 5 n.3)—demonstrates that Defendants’ willingness to comply with the Court’s Order as to
   the DOJ documents does not lessen Plaintiffs’ need for the documents obtained by the EC.


                                                    10
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 12 of 14




   Dated: May 20, 2020                       Respectfully submitted,


                                             PODHURST ORSECK, P.A.
                                             By: /s/ Peter Prieto
                                             Peter Prieto, FBN 501492
                                             John Gravante, III, FBN 617113
                                             Matthew P. Weinshall, FBN 84783
                                             Alissa Del Riego, FBN 99742
                                             SunTrust International Center
                                             One S.E. 3rd Ave, Suite 2300
                                             Miami, FL 33131
                                             Tel: (305) 358-2800
                                             pprieto@podhurst.com
                                             jgravante@podhurst.com
                                             mweinshall@podhurst.com
                                             adelriego@podhurst.com

                                             Interim Co-Lead Counsel         for     Direct
                                             Purchaser Plaintiff Class

                                             HAUSFELD LLP
                                             Michael P. Lehmann (pro hac vice)
                                             Christopher L. Lebsock (pro hac vice)
                                             600 Montgomery St. #3200
                                             San Francisco, CA 94111
                                             Tel: (415) 633-1908
                                             mlehmann@hausfeld.com
                                             clebsock@hausfeld.com

                                             HAUSFELD LLP
                                             Reena A. Gambhir (pro hac vice)
                                             1700 K Street, N.W., Suite 650
                                             Washington D.C. 20006
                                             Tel: (202) 540-7200
                                             rgambhir@hausfeld.com

                                             Interim Co-Lead Counsel
                                             for Direct Purchaser Plaintiff Class


                                             KOPELOWITZ OSTROW FERGUSON
                                             WEISELBERG GILBERT
                                             Robert C. Gilbert, FBN 561861
                                             Daniel E. Tropin, FBN 100424
                                             2800 Ponce de Leon Boulevard, Suite 1100



                                        11
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 13 of 14




                                                     Coral Gables, FL 33134
                                                     Tel: (305) 384-7269
                                                     gilbert@kolawyers.com
                                                     tropin@kolawyers.com

                                                     Direct Purchaser Plaintiffs’ Liaison Counsel




          FREED KANNER LONDON &                             STEYER LOWENTHAL
          MILLEN, LLC                                       BOODROOKAS             ALVAREZ          &
          Kimberly A. Justice, (pro hac vice)               SMITH, LLP
          923 Fayette Street                                Allan Steyer (pro hac vice)
          Conshohocken, PA 19428                            Jill M. Manning (pro hac vice)
          Tel: (610) 234-6487                               D. Scott Macrae (pro hac vice)
          kjustice@fklmlaw.com                              235 Pine Street, 15th Floor
                                                            San Francisco, CA 94104
          FREED KANNER LONDON &                             Tel: (415) 421-3400
          MILLEN, LLC                                       asteyer@steyerlaw.com
          Steven A. Kanner, (pro hac vice)                  jmanning@steyerlaw.com
          Douglas A. Millen, (pro hac vice)                 smacrae@steyerlaw.com
          Brian M. Hogan, (pro hac vice)
          2201 Waukegan Road, Suite 130                     WOLLMUTH MAHER & DEUTSCH
          Bannockburn, IL 60015                             LLP
          Tel: (224) 632-4500                               Ronald J. Aranoff (pro hac vice)
          skanner@fklmlaw.com                               Ryan J. Keenan (pro hac vice)
          dmillen@fklmlaw.com                               Scott C. Ferrier (pro hac vice)
          bhogan@fklmlaw.com                                500 Fifth Avenue, 12th Floor
                                                            New York, NY 10110
          PRETI, FLAHERTY,                                  Tel: (212) 382-3300
          BELIVEAU & PACHIOS, LLP                           raranoff@wmd-law.com
          Gregory P. Hansel, FBN 607101                     rkeenan@wmd-law.com
          Randall B. Weill (pro hac vice)                   sferrier@wmd-law.com
          Michael S. Smith (pro hac vice)
          One City Center                            Members of Direct        Purchaser   Plaintiffs’
          P.O. Box 9546                              Executive Committee
          Portland, ME 04112-9546
          Tel: (207) 791-3000
          ghansel@preti.com
          rweill@preti.com
          msmith@preti.com




                                                12
Case 1:19-cv-21551-CMA Document 228 Entered on FLSD Docket 05/20/2020 Page 14 of 14




                                   CERTIFICATE OF SERVICE
          I hereby certify that on May 20, 2020, I electronically filed the foregoing document with

   the Clerk of the Court using CM/ECF. I also certify the foregoing document is being served this

   day on all counsel of record via transmission of notice of Electronic Filing generated by CM/ECF.



                                                       By: /s/ Peter Prieto
                                                           Peter Prieto




                                                  13
